MAGER, Chief Judge
(dissenting):
The record reflects, in my opinion, appellants-landowners’ entitlement to seek severance damages for the remainder of the real property taken by the State as a result of the State’s violation of certain easement restrictions. In this regard the order of the trial court does not comport with this court’s holding in Kendry v. State Road Department, 213 So.2d 23 (Fla. 4th DCA 1968), and the rationale expressed in City of Tampa v. Texas Company, 107 So.2d 216 (Fla. 2d DCA 1958). See also Division of Admin., Dept. of Tr. v. Hillsboro Ass’n, Inc., 286 So.2d 578 (Fla. 4th DCA 1973), and Section 73.071(3), Florida Statutes. Accordingly, I would reverse and remand the case for a trial on the issue of damages.